94 F.3d 645
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SEMINOLE INTERMODAL TRANSPORT, INC., Respondent.
No. 96-6304.
United States Court of Appeals, Sixth Circuit.
June 18, 1996.

Before:  BROWN, JONES, and BOGGS, Circuit Judges.

ORDER

1
This cause is submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Seminole Intermodal Transport, Inc., its officers, agents, successors, and assigns, enforcing its order dated January 20, 1995, in Case No. 9-CA-31408.   The Respondent has appeared in this court through its Chapter 7 Trustee, but has not filed an answer to the application for enforcement.  Upon consideration of the matters before the court, it is hereby


2
ORDERED AND ADJUDGED by the court that the Respondent, Seminole Intermodal Transport, Inc., its officers, agents, successors, and assigns, shall:

1. Cease and desist from:

3
(a) Discharging or otherwise disciplining employees because they insist on the privacy during drug testing accorded them by the collective-bargaining agreement.


4
(b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National Labor Relations Act (the "Act").


5
2. Take the following affirmative action necessary to effectuate the policies of the Act:


6
(a) Make Richard A. Ferrell whole for any loss of earnings and other benefits in the manner set forth in the remedy section of the Administrative Law Judge's Decision.


7
(b) Preserve and, on request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


8
(c) Remove from its files any reference to the unlawful discharge and notify Ferrell in writing that this has been done and that the discharge will not be used against him in any way.


9
(d) Post at its terminal in Columbus, Ohio, copies of the attached notice marked "Appendix."   Copies of the notice, on forms provided by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati, Ohio), after being signed by a representative of the Respondent, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by other material.


10
(e) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.